Citation Nr: 0714653	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability, to specifically include gastroesophageal reflux 
disease (GERD) and hiatal hernia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served from June 1975 to July 1978 and from June 
1983 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's claims of 
service connection for GERD and hiatal hernia 
(gastrointestinal disability).

In May 2003, the veteran testified at a hearing conducted by 
videoconference and held before the undersigned Veterans Law 
Judge.

When this matter was previously before the Board in March 
2005, it was remanded for further development and 
adjudication.


FINDING OF FACT

The veteran's status post fundoplication surgery for hiatal 
hernia with scarring and history of GERD had its onset in 
service.


CONCLUSION OF LAW

Status post fundoplication surgery for hiatal hernia with 
scarring and history of GERD was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board finds that service connection is 
warranted for status post fundoplication surgery for hiatal 
hernia with scarring and history of GERD, which represents a 
complete grant of the benefit sought on appeal.  Although no 
discussion of VA's duties to notify and assist is required, 
the Board notes that one of the principal objectives of the 
November 2003 remand was to obtain records of the veteran's 
treatment, including his reported surgery, at Heidelberg 
Regional Medical Center in Heidelberg, Germany.  
Unfortunately, to date, records of his treatment have not 
been found, but given the Board's decision, the veteran is 
not prejudiced.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In his statements and May 2003 testimony, the veteran reports 
that he was seen for gastrointestinal problems during his 
lengthy second period of active duty and was prescribed 
Zantac to treat his hiatal hernia and GERD.  He also 
emphasizes that in March or April 2000, shortly prior to his 
discharge from his latter period of service, he underwent 
surgery in Heidelberg, Germany, to treat his gastrointestinal 
problems; the veteran describes the surgery as successful and 
states that he essentially has no gastrointestinal symptoms 
but does have post-operative scars.

The service medical records associated with the claims folder 
relating to the veteran's second period of service show that 
he was seen for treatment of gastrointestinal problems and 
confirm that he was diagnosed as having GERD and prescribed 
Rolaids and Zantac to treat the condition.

Pursuant to the Board's remand instructions, in May 2004, he 
was afforded a VA gastrointestinal examination.  The examiner 
noted the veteran's history of in-service complaints and 
treatment for gastrointestinal problems, and commented that 
records of his surgery had not been associated with the 
claims folder.  Following his physical examination and based 
on his review of the veteran's records, the examiner 
diagnosed the veteran as having status post fundoplication 
surgery for hiatal hernia with minimal scars; reflux disease 
with no residuals; and hiatal hernia resolved.  After 
offering these impressions, and citing the veteran's 
abdominal scarring and in-service gastrointestinal symptoms, 
he opined that it was as likely as not that the veteran had 
some type of laparoscopic surgery in the abdomen area and, 
according to his history, it was to treat his hiatal hernia.

The veteran was afforded another VA gastrointestinal 
examination in September 2006.  The examiner noted the 
veteran's in-service gastrointestinal complaints and the 
diagnosis of GERD and conducted a physical examination.  The 
examiner diagnosed the veteran as having status post surgery 
for a hiatal hernia in stable condition.  Thereafter, citing 
the absence of an in-service diagnosis of hiatal hernia, 
evidence of in-service fundoplication surgery, or current 
gastrointestinal pathology, he opined that the veteran's 
gastrointestinal symptoms were not likely related to his 
military service.

Thus, the evidence shows that the veteran was seen while on 
active duty for gastrointestinal problems and was prescribed 
Zantac to treat his GERD.  He filed a claim of service 
connection within a year of his discharge and reported that 
he had surgery to treat the condition, which he describes as 
successful because he reports his gastrointestinal have 
essentially resolved.  

Physical examination revealed that the veteran had post-
operative abdominal scarring, which appears to be the 
residual disability.  The May 2004 VA examiner opined that 
the veteran's gastrointestinal problems had their onset 
during service and diagnosed the veteran as having minimal 
scarring as a residual of the surgery, with no current reflux 
disease or hiatal hernia.  By contrast, the September 2006 VA 
examiner, citing the absence of the in-service surgical 
report and the lack of current gastrointestinal pathology, 
concluded that the veteran did not have a gastrointestinal 
disability that was related to service.  

The Board finds the veteran a credible historian, and 
resolving all reasonable doubt in his favor, concludes that 
there is every reason to believe he had fundoplication 
surgery to treat his gastrointestinal symptoms in service, 
especially given the objective abdominal scarring.  As such, 
service connection is warranted for status post 
fundoplication surgery for hiatal hernia with scarring and 
history of GERD.  


ORDER

Service connection for status post fundoplication surgery for 
hiatal hernia with scarring and history of GERD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


